                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BRODERICK V. BULLOCK, SR.,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-081-JD-MGG

 HYATTE,

                      Defendant.

                                   OPINION AND ORDER

       Broderick V. Bullock, Sr., a prisoner without a lawyer, filed a motion entitled

“Motion for Immediate Injunctive Relief in the Sum of $1,000,000 Dollars” in which he

seeks monetary damages from four people. ECF 16. He is also asking for immediate

medical treatment. However, Bullock is proceeding in this case against only one

defendant. The only claim on which Bullock was granted leave to proceed was against

Warden Hyatte in his official capacity for injunctive relief for medical care to treat

injuries sustained during an attack by a fellow inmate on February 2, 2019. ECF 4.

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). To

obtain a preliminary injunction, the moving party must show (1) he will suffer

irreparable harm before the final resolution of his claims; (2) available remedies at law

are inadequate; and (3) he has a likelihood of success on the merits. See BBL, Inc. v. City

of Angola, 809 F.3d 317, 323–24 (7th Cir. 2015).
       Here, Bullock will not suffer irreparable harm if he is not immediately paid one

million dollars. Neither has he demonstrated that legal remedies are inadequate if he is

not immediately paid one million dollars. Finally, he has no likelihood of success on the

merits because three of the four people from whom he wants one million dollars are not

defendants in this case. The fourth person is a defendant, but this case does not include

a claim for monetary damages. Therefore, the request for immediate injunctive relief for

one million dollars must be denied.

       Bullock also asks for three specific types of immediate medical treatment.

However, an injunction ordering the defendant to take an affirmative act rather than

merely refrain from specific conduct is “cautiously viewed and sparingly issued.”

Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997) (quotation marks and

citation omitted). Additionally,

       “[t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.”

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations

omitted).

       Therefore, before Bullock can obtain injunctive relief, he must make a clear

showing that the medical care he is receiving violates the Eighth Amendment

prohibition on cruel and unusual punishment. See id. and Mazurek v. Armstrong, 520 U.S.


                                             2
968, 972 (1997). Bullock, like every inmate, is entitled to receive adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). However, “the Constitution is not a medical

code that mandates specific medical treatment.” Snipes v. DeTella, 95 F.3d 586, 592 (7th

Cir. 1996). Inmates are “not entitled to demand specific care [nor] entitled to the best

care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Indeed,

       medical professionals are not required to provide proper medical
       treatment to prisoners, but rather they must provide medical treatment
       that reflects professional judgment, practice, or standards. There is not one
       proper way to practice medicine in a prison, but rather a range of
       acceptable courses based on prevailing standards in the field. A medical
       professional’s treatment decisions will be accorded deference unless no
       minimally competent professional would have so responded under those
       circumstances.

Jackson v. Kotter, 541 F.3d 688, 697-98 (7th Cir. 2008) (quotation marks and citations

omitted).

       Bullock is asking to be taken to “Dr. Price, Dr. Fang, Dr. Dietch, or Dr. Johnson

for thermal keratopathy with stem-cell deficiency.” ECF 16 at 1. However, his eyes were

examined last week by an outside ophthalmologist: Dr. Robert B. Dinn, M.D. ECF 16-1.

Dr. Dinn indicated that both eyes were internally stable. ECF 16-1 at 3. He prescribed

three medications – one for three weeks. ECF 16-1 at 4-5. He also recommended Bullock

return to see him at an unspecified time if he does not see another doctor to discuss “a

possible stem cell transplant.” ECF 16-1 at 3 (emphasis added). Bullock acknowledges

visiting Dr. Dinn and he attached the medical report from that visit to his motion. ECF

16 and 16-1. Bullock does not deny receiving his medications and the three week

treatment has not yet finished. Moreover, even if he were not in prison, it would not be



                                              3
surprising for him to have not yet seen another doctor since his visit with Dr. Dinn.

Based on this record, Bullock has not demonstrated he is not currently receiving

medical treatment for his eye that reflects professional judgment, practice, or standards.

      Bullock also wants to be taken to a hospital for elbow surgery. ECF 16 at 2. He

explains his elbow was x-rayed on February 5, 2019, but he was not told the results until

they were sent to him as a result of this lawsuit. Id. Dr. Marandet examined Bullock on

February 5, 2019, and concluded there was “no indication for hospital admission at this

time.” ECF 13-3 at 7. The x-ray report from Meridian Radiology states Bullock’s left

elbow has a “moderate sized olecranon enthesophyte, which appears fractured with

minimal displacement and overlying soft tissue swelling.” ECF 13-3 at 17. An olecranon

fracture is a “break in the bony ‘tip’ of the elbow [and t]reatment for an olecranon

fracture depends upon the severity of the injury.” See American Academy of

Orthopedic Surgeons website at https://orthoinfo.aaos.org/en/diseases--

conditions/elbow-olecranon-fractures (last visited on March 12, 2019). Based on this

record, Bullock has not demonstrated he needs surgery. Neither has he demonstrated

he is not currently receiving medical treatment for his elbow that reflects professional

judgment, practice, or standards.

      Finally, Bullock asks for “immediate outside treatment” for his burns. ECF 16 at

2. Bullock received 1st and 2nd degree burns on February 2, 2019. ECF 13-1 at 2. He was

examined by a nurse and provided with bandages, creme, and pain medication. Id. On

February 4, 2019, he was examined by a physician who prescribed additional pain

medication. ECF 13-3 at 6. Bullock was examined again the next day by the same


                                            4
physician who noted his dressings had been changed and his burns looked “good with

no sign of infection.” Id. The physician recommended creme, but Bullock refused. Id.

The physician recommended Bullock be transferred to the infirmary for burn care, but

again Bullock refused and became belligerent. Id. and ECF 13-3 at 19. On February 9,

2019, Bullock twice refused to be seen or treated by a nurse who visited his housing

unit. ECF 13-3 at 9–10. On February 14, 2019, the physician saw Bullock, but terminated

the encounter early because Bullock “became verbally abusive.” ECF 13-3 at 11. Based

on this record, it is Bullock – not the prison medical staff – who are preventing him from

receiving treatment for his burns. Thus, Bullock has not demonstrated he is not

currently receiving medical treatment for his burns that reflects professional judgment,

practice, or standards.

       For these reasons, the motion (ECF 16) is DENIED.

       SO ORDERED on March 14, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
